Citation Nr: 0814917	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  06-29 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include manic depression, claustrophobia, 
memory loss, and a bipolar disorder.  

2.  Entitlement to service connection for diabetes mellitus. 

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for peripheral 
neuropathy.

5.  Entitlement to service connection for erectile 
dysfunction. 

6.  Entitlement to service connection for degenerative 
arthritis of the thoracic spine.  

7.  Entitlement to service connection for a scapular 
disorder.  

8.  Entitlement to service connection for hearing loss and a 
disability manifested by pressure problems in the ears.  

9.  Entitlement to service connection for degenerative 
arthritis in the knees.  

10.  Entitlement to service connection for fungus of the 
feet.  

11.  Entitlement to service connection for heart disease, 
claimed as premature atrial contractions and premature 
ventricular contractions.

12.  Entitlement to service connection for hyperlipidemia.

13.  Entitlement to service connection for blackout spells. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan

INTRODUCTION

The veteran had active service from April to September 1969.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2005 rating action by the RO 
that denied service connection for the various disabilities 
currently claimed on appeal.  In March 2008 the veteran 
appeared and gave testimony at a hearing at the RO before the 
undersigned.  A transcript of this hearing is in the claims 
folder.

The issues of entitlement to service connection for fungus on 
the feet and a psychiatric disability to include manic 
depression, claustrophobia, and a bipolar disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Diabetes mellitus was not shown during service or for 
many years thereafter and has not been shown to be related to 
service by competent medical evidence.   

2.  Hypertension was not shown during service or for many 
years thereafter and has not been shown to be related to 
service by competent medical evidence.  

3.  Peripheral neuropathy was not shown during service or for 
many years thereafter and has not been shown to be related to 
service by competent medical evidence.  

4.  Erectile dysfunction was not shown during service or for 
many years thereafter and has not been shown to be related to 
service by competent medical evidence.  

5.  Degenerative arthritis of the thoracic spine was not 
shown during service or for many years thereafter and has not 
been shown to be related to service by competent medical 
evidence.  

6.  A scapula disorder has not been demonstrated clinically.  

7.  Hearing loss and pressure problems in the ears have not 
been demonstrated clinically. 

8.  Degenerative arthritis in the knees has not been 
demonstrated clinically.  

9.  Heart disease has not been shown clinically   

10.  Hyperlipidemia was not shown during service or for many 
years thereafter and has not been shown to be related to 
service by competent medical evidence.   

11.  Blackouts were not shown during service or for many 
years thereafter and have not been shown to be related to 
service by competent medical evidence.   


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service nor may the incurrence of diabetes presumed to have 
been incurred during wartime service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309. (2007).  

2.  Hypertension was not incurred in or aggravated by service 
nor may its incurrence be presumed to have been incurred 
during wartime service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309. (2007).  

3.  Peripheral neuropathy was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303. (2007).

4.  Erectile dysfunction was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303. (2007).

5.  Degenerative arthritis of the thoracic spine was not 
incurred in or aggravated by service nor may its incurrence 
be presumed to have been incurred during wartime service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309. (2007).  

6.  The veteran does not have hearing loss and pressure 
problems in the ears that were incurred in or aggravated by 
service 38 U.S.C.A. §§ 1110, 1131 (West 2002). 

7.  The veteran does not have degenerative arthritis in the 
knees that was incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131, (West 2002). 

8.  The veteran does not have a scapula disability that was 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131, (West 2002).  

9.  The veteran does not have heart disease that was incurred 
in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, (West 
2002). 

10.  Hyperlipidemia was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303. (2007).

11.  Blackouts were not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303. (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In regard to the veteran's current claims, the RO provided 
preadjudication VCAA notice by letter, dated in June 2005.  
The veteran was notified of the need to submit evidence that 
established his claims for service connection. The veteran 
was informed that VA would obtain service medical records, VA 
records, and records from other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  He was asked to submit 
evidence that would include evidence in his possession that 
pertained to the claims.  

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence). 

To the extent that the VCAA notice conforming to Dingess v. 
Nicholson was not provided in this case, the Board notes that 
any prejudice to the veteran thereby is moot since the 
veteran current claims are denied and therefore no effective 
date issue or rating issue arises in regard to these matters. 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The VA has sought to obtain all 
identified records and has provided the veteran with a 
current examination containing sufficient clinical findings 
to adjudicate the current claim. Also it does not appear that 
there are any additional records to obtain.  Therefore, no 
further assistance to the veteran is required to comply with 
the duty to assist. Further, the veteran had the opportunity 
to present testimony at a hearing before the undersigned in 
March 2008.  A transcript of the proceedings is of record and 
has been reviewed.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                  Factual 
Basis

On the veteran's April 1969 examination prior to service 
entrance the clinical evaluation showed no abnormalities 
pertinent to this appeal.  Urinalysis was negative for sugar. 
Blood pressure was recorded as 120/78.  Audiometric testing 
revealed pure tone thresholds of 0, 0, 0, and 0 decibels in 
the right ear and 5, -5, 5, and 5 decibels in the left ear at 
500, 1000, 2000, and 4000 Hertz. Further examination 
conducted in May 1969 showed no abnormalities pertinent to 
this appeal on clinical evaluation. Urinalysis was negative 
for sugar. Blood pressure was recorded as 120/88, 110/74, and 
122/88.  Audiometric testing revealed pure tone thresholds of 
0, 0, 0, -5, and 0 decibels in the right ear and 5, -5, 5, 5, 
and 0 decibels in the left ear at 500, 1000, 2000, 3000, and 
4000 Hertz.  

Review of the service medical records reveal that during a 
hospitalization from July to August 1969, evaluation revealed 
the veteran's ears to be normal. Blood pressure was 110/85 
and the heart had normal sinus rhythm with no murmurs 
detected. Neurological examination was physiologic and the 
skin was blemish free.  Urinalysis was within normal limits. 
The service medical records reveal no findings, complaints, 
or diagnoses indicative of diabetes mellitus, hypertension, 
heart disease, erectile dysfunction, and peripheral 
neuropathy, hearing loss or other ear problem, erectile 
dysfunction, arthritis of the spine and knees, or a scapular 
problem.  

A private clinical record reflects treatment in March 1978 
after the veteran passed out and remained unconscious for 4 
hours.  He was assessed as having overdosed on Elavil. 

VA clinical records reveal out patient evaluation in July 
1979 for complaints of chest pain.  A blood pressure reading 
of 130/90 was recorded. The impression was anxiety. In May 
1981 the veteran was seen for treatment of right scapula 
pain. A history of trauma two years earlier was reported.  

Additional VA clinical records reflect treatment during the 
early 2000s for various disabilities, including diabetes 
mellitus, hyperlipidemia, hypercholesterolemia, peripheral 
vascular disease, diabetic neuropathy, erectile dysfunction, 
hearing loss, back and knee pain, syncope, and hypertension. 
A January 2004 x-ray showed degenerative joint disease in the 
thoracic spine.  A heart evaluation conducted in April 2004 
was within normal limits and an electrocardiogram was normal.  
An electrocardiogram conducted in July 2004 revealed 
premature atrial contractions and premature ventricular 
contractions.  

During a privately conducted mental health evaluation in May 
2005, the veteran gave a history of diabetes mellitus that 
was first diagnosed in 1997.

                                              Law and 
Regulations 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty in service. 38 
U.S.C.A. § 1110, 1131.  

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as diabetes, 
cardiovascular disease, sensorineural hearing loss, and/or 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of separation from service, the disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137(West 2002); 
38 C.F.R. §§ 3.307, 3.309. (2007).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

In other words, for service connection to be awarded, there 
must be (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of an in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999). The 
absence of any one element will result in the denial of 
service connection. Coburn v. Nicholson, 19 Vet. App. 427, 
431 (2006).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3,000, or 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores utilizing the 
Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385 
(2007).



                                                   Legal 
Analysis.  

Initially the Board notes that while the record contains 
occasional complaints of pain in the knees during treatment 
in recent years, the record does not establish the existence 
of any degenerative joint disease affecting either knee.  
Without competent medical evidence of the current existence 
of this or any other organic pathology involving the 
veteran's knees, service connection for a bilateral knee 
disability, claimed as degenerative joint disease of the 
knees, is clearly not warranted. See Coburn v. Nicholson, 
supra. 

Similarly the record contains occasional complaints of pain 
in the right scapula, but the record contains no clinical 
findings of any organic disability affecting the veteran's 
right scapula.  Again, without competent medical evidence of 
the current existence of this or any other organic pathology 
involving the veteran's scapula, service connection for this 
disorder is also not warranted. See Coburn v. Nicholson, 
supra.

The veteran is also claiming service connection for hearing 
loss and "pressure problems" in the ears. However, while 
complaints of these disabilities are noted in the clinical 
record, the evidence does not show the existence of any 
organic disability causing pressure abnormalities in the ears 
and there is also no evidence in the record that demonstrates 
that the veteran has any hearing loss that would be 
considered a disability under the provisions of 38 C.F.R. § 
3.385, cited above. 

Similarly, the record does not currently demonstrate the 
existence of any heart disease.  It is true that an 
electrocardiogram has recently showed premature atrial 
contractions and premature ventricular contractions, but 
these findings are not diagnostic of any disease entity 
involving the heart. In any event such findings, noted more 
than 30 years after service, have not been related to service 
by competent evidence.  Since that is the case, service 
connection for heart disease, claimed as premature atrial 
contractions and premature ventricular contractions, is not 
in order.

Regarding the veteran's claim for service connection for 
diabetes mellitus, the veteran's service medical records 
contain no evidence of the existence of this disorder during 
the veteran's brief period of active duty and the record does 
not show evidence of this disability until 1997, 
approximately 28 years after service discharge. Moreover, the 
record contains no competent evidence of any relationship 
between service and this disability.  While the veteran may 
believe that this disability is related to service, he is a 
layman that is a person without medical expertise.  

Without the appropriate medical training or expertise, a lay 
person is not competent to render an opinion on a medical 
matter, such as, in this case, the etiology of the claimed 
diabetes mellitus. See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991). See also 38 C.F.R. § 3.159   (a lay person is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, any lay assertions in this regard have no 
probative value. In this regard, the Court has held that 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required." 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Regarding the veteran's claim for service connection for 
peripheral neuropathy, the Board notes that there is no 
clinical evidence of this disability until the early 2000s, 
more than 30 years post service and the medical evidence 
indicates that this disability is related to diabetes 
mellitus, denied above. In any event there is no clinical 
evidence relating this disorder to service and service 
connection for this disorder is therefore denied.  

Similarly, the record contains no evidence of any 
hypertension until at least 1979, 10 years post service, when 
the veteran was reported to have a borderline blood pressure 
diastolic reading of 90 on a clinical evaluation.  There is 
no diagnosis of hypertension until the early 2000s, more than 
30 years post service. These findings are too remote from the 
veteran's short period of military service to be related 
thereto. Moreover, there is otherwise no competent evidence 
of any relationship between service and his currently 
diagnosed hypertension.  Again, the Court has held that 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required." 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Regarding the veteran's claims for service connection for 
erectile dysfunction, hyperlipidemia, and blackouts the Board 
again notes that there is no competent evidence of any of 
these disabilities during the veteran's military service. 
Aside from a blackout due to an overdose of Elavil in the 
late 1970s, the first evidence of any of these disabilities 
dates from the early 2000s, may years post service. There is 
otherwise no clinical evidence relating any of these 
disorders to service and service connection for erectile 
dysfunction, hyperlipidemia, and blackouts therefore must 
also be denied.  

The Board notes in general with regard to all the claims that 
a significant lapse in time between service and post service 
medical treatment may be considered part of the analysis of a 
service connection and weighs against the claim.  Maxson v. 
Gober, 230 F. 3d 1330 (Fed. Cir. 2000).

ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to service connection for erectile dysfunction is 
denied. 

Entitlement to service connection for degenerative arthritis 
of the thoracic spine is denied.  

Entitlement to service connection for a scapular disorder is 
denied. 
  
Entitlement to service connection for a hearing loss and 
pressure problems in the ears is denied.

 Entitlement to service connection for degenerative arthritis 
in the knees is denied.

 Entitlement to service connection for heart disease is 
denied.  

Entitlement to service connection for hyperlipidemia is 
denied.  

Entitlement to service connection for blackouts is denied.  


REMAND

The service medical records show that the veteran underwent 
extensive treatment for psychiatric symptoms during service, 
including anxiety, impulse control difficulties, and suicidal 
ideation. A diagnosis of emotionally unstable personality 
disorder was rendered and it was recommended that the veteran 
be separated from service due to this disability. The records 
reflect a great deal of post service treatment with diagnoses 
that include bipolar disorder and depression.  

The Board notes that the veteran has never been afforded a VA 
psychiatric examination and, in view of his inservice and 
current psychiatric symptomatology, the Board believes that 
such an evaluation should be conducted prior to appellate 
consideration of the issue of service connection for a 
psychiatric disorder.  

Similarly, service medical records show that the veteran 
underwent some treatment for tinea pedis on one occasion 
during service and the recent record also shows occasional 
treatment for this complaint. The Board notes that the 
veteran has never been afforded a VA examination of his 
complaints of foot fungus and, in view of his inservice and 
current symptomatology, the Board believes that such an 
evaluation should be conducted prior to appellate 
consideration of the issue of service connection for foot 
fungus  



Accordingly, the case is REMANDED for the following action:

1.   The veteran should be afforded a VA 
psychiatric disability to determine the 
etiology of any current psychiatric 
disability. The claims folder must be made 
available to the examining physician so 
that the pertinent clinical records can be 
reviewed in detail and the physician 
should state that he or she has reviewed 
these records in the examination report.

After the examination and a careful review 
of the record the examiner should express 
a medical opinion as to whether it is at 
least as likely as not that any acquired 
psychiatric disability currently found is 
related to the psychiatric disability 
noted during service.  

2.  The veteran should also be afforded a 
VA dermatology examination to determine 
the etiology of his claimed currently 
diagnosed tinea pedis. The claims folder 
must be made available to the examining 
physician so that the pertinent clinical 
records can be reviewed in detail and the 
physician should state that he or she has 
reviewed these records in the examination 
report.

After the examination and a careful review 
of the record the examiner should express 
a medical opinion as to whether it is at 
least as likely as not that any skin 
disability found to affect the veteran's 
feet is related to the tinea pedis found 
during service.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
ROBERT E. O'BRIEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


